Citation Nr: 1743171	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for unspecified bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This case was previously before the Board in April 2014, at which time it was remanded for further development.  It has now been returned to the Board for further appellate action.  Following the Board remand, an October 2014 rating decision increased the Veteran's rating for bipolar disorder from 30 percent to 50 percent disabling, effective December 22, 2010.  As this was not considered a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 3.9 (1993). 

In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

1.  The frequency, severity, and duration of the Veteran's unspecified bipolar disorder symptoms have not resulted in occupational and social impairment with deficiencies in most areas at any time during the pendency of the claim. 

2.  The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016). 

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Bipolar Disorder

The Veteran asserts that his bipolar disorder is more severe than is contemplated by the currently assigned 50 percent disability rating, and that an increase is warranted.  

In February 2011, the Veteran was afforded a VA examination.  The Veteran reported that he continued to experience difficulties with relationships and that he had become aggressive and violent towards his family and his spouse, leading to a divorce.  The Veteran reported only having one friend since his discharge from the military, and that this friend was previously his drug supplier.  He reported difficulty associating with other people and that doing so increased his irritation even when only small inconveniences or annoyances arose.  The examiner opined that the Veteran suffered from generalized anxiety disorder, but that his symptoms did not endorse a diagnosis for posttraumatic stress disorder. 

In March 2014, the Veteran underwent another VA examination.  The examiner stated that the Veteran was currently in treatment for bipolar disorder and met the criteria for unspecified bipolar disorder.  The examiner opined that the Veteran did not endorse significant anxiety symptoms as stated by the previous examiner.  The examiner opined that as the Veteran has now experienced a sustained period of recovery from his addictions, his level of impairment related to his psychiatric and substance abuse issues is less than in the past.  The examiner reported that the Veteran had multiple day periods when he has elevated mood and the difference in his mood is noted by others.  He reported being more productive at those times.  However, the Veteran denied the hypomanic episodes needed for a diagnosis of bipolar II disorder.  

The examiner opined that the Veteran also manifested symptoms consistent with major depressive disorder, including depressed mood, irritability, anhedonia, decreased self-esteem, feelings of guilt and chronic transient suicidal thoughts.  The Veteran also reported panic attacks approximately one time per month but denied persistent worries.  Furthermore, the Veteran also consistently denied PTSD symptoms such as nightmares and re-experiencing, and called them few and far between.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also stated that the Veteran is currently in a relationship with a woman with a daughter, and has several friends from the Veteran's Center, although he does isolate himself. 

A review of the medical evidence of record indicated that the Veteran has been attending groups consistently for treatment of his unspecified bipolar disorder; however, after a review of the record the Board finds that for the entire appeal period, the Veteran's unspecified bipolar disorder manifested most similarly to the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, DC 9432.  

The evidence shows symptoms that create occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment.  The findings of the March 2014 examiner are consistent with this finding.  Further, the Veteran reported, and objective findings support, that he had problems with some familial relationships and friendships, as well as dealing with co-workers and stress at work.  However, the Veteran did maintain some friendships, a romantic relationship, and an ability to consistently seek treatment at a group with many others.  As such, the evidence shows occupational and social impairment with reduced reliability and productivity and supports a 50 percent disability rating.  38 C.F.R. § 4.130, DC 9432.  

While the Veteran clearly has problems with this disability, it is important for the Veteran to understand that a 50 percent disability will cause many problems.  The only question in this case is the degree. 

Based on the above, the Board finds that the Veteran's bipolar disorder was manifested by impaired mood and increased irritability.  His irritability and aggression caused issues at work, but he still managed to maintain some friendships and a romantic relationship, as well as interact with people at treatment groups and maintain his home and life independently.  Accordingly, the Board finds that the preponderance of the evidence does not support a rating in excess of 50 percent for the Veteran's unspecified bipolar disorder for the entire period on appeal.  38 U.S.C. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The question to be answered is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: unspecified bipolar disorder, rated at 50 percent disabling; diabetes mellitus, rated at 20 percent; and diabetic peripheral neuropathy of the right lower extremity, rated at 20 percent disabling.  At the outset, it is noted that the Veteran's service-connected disabilities meet the percentage requirements in order to afford consideration of TDIU on a schedular basis.  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Board finds that the combination of the Veteran's disabilities would preclude his ability to work.  

The Veteran asserts that his bipolar disorder, coupled with his other service-connected disabilities preclude substantially gainful employment.  The Veteran has a high school diploma and was last employed in 2004 in housekeeping and maintenance.  The Veteran reports many altercations with management at past jobs and an inability to interact and work with others as a result of his bipolar disorder.  The Veteran reported a scattered work history throughout his adult life as due to these issues.  

In August 2011, the Veteran underwent a VA examination to assess his diabetic peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy did in fact impact his ability to work.  The examiner stated that the Veteran has intermittent functional loss of ambulation, difficulty with positional transfers, and falls frequently as a result of his numbness, tingling and pain.   

In March 2014, the Veteran had a VA psychiatric examination.  The examiner noted that the Veteran had symptoms of major depressive disorder related to his bipolar disorder, and that the Veteran's psychiatric condition was ever evolving.  The examiner opined that the Veteran's irritability was the symptom that most caused social and occupational impairment over the years, citing a history of physically assaulting superiors, losing his temper, road rage, and assaulting his family members.  The Veteran reported that he did not behave in this manner prior to his military service.  As such, the examiner rendered the diagnosis of unspecified bipolar disorder.  The examiner finally opined that the Veteran's many health problems and pain symptoms, some stemming from his diabetes and neuropathy, exacerbated his mood problems and negatively impacted his functioning. 

The Veteran underwent a VA examination in September 2014 wherein the examiner opined that the Veteran's service connected diabetes and peripheral neuropathy did not affect his ability to maintain employment.  However, the examiner went on to echo the previous examiner's opinion that the Veteran's disability was more related to his service-connected psychiatric condition.

The Board places significant probative weight on a thorough and complete examination conducted by a VA examiner regarding the Veteran's psychiatric disorder.  The examiner noted that the Veteran's severe irritability as a result of his bipolar disorder, as well as the pain caused by his neuropathy resulted in an inability to maintain gainful employment.  The Veteran endorsed these symptoms in his hearing before the Board as well, stating that most days he would rather stay home so as not to become irritated or irate. 

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56. 




ORDER

Entitlement to a disability rating in excess of 50 percent for unspecified bipolar disorder is not warranted.  

Entitlement to a total disability rating based on individual unemployability is granted. 



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


